Case: 19-50705      Document: 00515380982         Page: 1    Date Filed: 04/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 19-50705
                                                                               Fifth Circuit

                                                                             FILED
                                 Conference Calendar                     April 14, 2020
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

TIMOTHY CHASE MCWILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-266-1


Before STEWART, DENNIS, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Timothy Chase McWilliams has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). McWilliams has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50705    Document: 00515380982     Page: 2   Date Filed: 04/14/2020


                                 No. 19-50705

counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.
      There is a clerical error in the judgment. The written judgment states
that McWilliams was convicted of possession of 50 grams or more of actual
methamphetamine. McWilliams pleaded guilty to possession with intent to
distribute 50 grams or more of actual methamphetamine.             The written
judgment should be corrected to accurately reflect the offense of conviction.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for correction
of the clerical error pursuant to Federal Rule of Criminal Procedure 36.




                                       2